

Exhibit 10.1


Exhibit A
Severance Matrix Effective August 25, 2016


Years of Service
Role Level
Less than 2 years
Severance Weeks
>2, less than 5 years
Severance Weeks
>5, less than 10 years
Severance Weeks
>10 years
Severance Weeks
Executive Committee / Executive Officersi / EVP
16
24
36
52
Senior Vice President
13
20
30
42
Vice President
10
16
24
32
Senior Director
8
14
21
28
Director
6
12
18
24
Levels 2 and 3
4
8
12
16
Levels 4 and 5
3
6
9
12
Levels 6, 7 and 8
2
4
6
8







__________________________________
i "Executive officer" shall have the meaning ascribed to such term in Rule 3b-7
promulgated under the Securities Exchange Act of 1934, as amended, and shall
include those persons designated as "executive officers" by the Cerner
Corporation Board of Directors from time to time.


